Ethridge, J.
(dissenting).
I am unable to agree with my brethren in this case for two reasons:
First, the board of supervisors, being trustees for the public and charged with the duty of acting for the public, cannot waived the production of evidence of a claim presented. Before the funds of a county can be paid out, satisfactory evidence of the plaintiff’s right to the money *417must be produced. The petition here is not an> agreed statement of facts, if the board has power to agree to the facts, which is not here involved, b,ut is a mere statement that the board, taking the allegations of the petition to be true, disallows the claim. It is more in the nature of a demurrer to the petition than an agreement of facts. The board cannot allow claims against the county on a mere petition, with no other evidence, and it has no right to agree so as to bind the county, where there is no evidence produced before it. The courts do not take judicial notice of the acts of boards of super-' visors, and there was no evidence in the circuit court in support of the petition.
The second proposition: Section 4346, Code of 1906 (section 6980, Hemingway’s Code), is the sole authority of the board of supervisors, or any one else, to refund moneys erroneously paid into the public treasury. By this section it is provided that:
“The auditor of public accounts is hereby authorized and required to make a careful investigation of all claims presented for moneys paid for ad valorem or privilege taxes not due, . . . or if he shall find that any taxes or moneys have been, or may hereafter be, erroneously paid therefor into the treasury of the state, county or levee boards, he shall audit such claims against each separate fund in proportion to the amount paid over to such fund in each case, and he shall submit such audited claim with the voucher and evidences on which such claim is based, to the attorney general for his inspection and approval, and if the attorney general be of the .opinion that such claims should be paid he shall approve the same,” etc.
It then provides for the issuance of the state’s warrants for the state’s part of any tax so erroneously paid into the treasury and for a certificate to the board of supervisors as to the county’s portion of the taxes to so refunded.
Section 4347, Code of 1906 (section 6981, Hemingway’s Code), provides for the repayment of double tax pay*418ments. Section 4348, Code of 1906 (section 6982, Hemingway’s Code), provides for overpayments by sheriffs to be refunded. Section 4349, Code of 1906 (section 6983, Hemingway’s Code), provides that erroneous privilege taxes be refunded. In the absence of these statutes there would be no power in the board of supervisors to pay out money erroneously paid into the county treasury.
Section 311, Code of 1906 (section 3684, Hemingway’s Code), cited in the majority opinion, is not a statute conferring any authority whatever on the board of supervisors to pay out any money. It is a condition precedent and imposed upon the person claiming any liability against the county. The authority of the board of supervisors is embraced in other sections of the Code, and unless some other section can be found authorizing the board of supervisors to pay out the county’s funds, it cannot do so under this section. This section is not an enabling statute but is a restricting statute. It is true that before any suit can be brought the board must first be given the right to pass upon the matter and investigate it, but it cannot by this section alone pay anything out of the treasury.
It is manifest to my mind that the purpose of the requirements of section 4346, Code of 1906 (section 6980, Hemingway’s Code), is to have competent officers to audit and investigate the claims, and a competent legal adviser to pass upon the legality of the claims before they are allowed. It is well known that in many counties the county auditors and legal advisers are not equal in capacity and skill and learning to the state auditor and the attorney-general. The section would also secure uniform practice in allowances.
It is true that the action of the auditor of public accounts and of the attorney-general in passing on claims under said section is not final, but the board of supervisors may have the questions judicially determined if they be of the opinion that the auditor of public accounts *419and the attorney-general are in error either as to the law or facts.
Section 4346, Code of 1906 (section 6980, Hemingway’s Code), in my opinion was intended to require all refunds out of the public treasury to be investigated by these competent officers. The paying of a tax under protest would enable the party paying to sue the collector, and, when a tax is paid under protest, the tax collector is given notice that its- legality may be contested, and that he pays the fund into the treasury at his peril, but payment under protest does not give the taxpayer the right to sue the county, and the only authority for the repayment is section 4346, Code of 1906 (section 6980, Hemingway’s Code).